14‐4407‐cv 
     United States v. Prevezon Holdings Ltd., et al. 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 8th day of July, two thousand fifteen. 
 4    
 5          PRESENT:  ROSEMARY S. POOLER, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           CHRISTOPHER F. DRONEY, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          UNITED STATES OF AMERICA, 
11           
12                                           Plaintiff‐Appellee, 
13                                    
14                                   v.                                         No. 14‐4407‐cv 
15    
16          PREVEZON HOLDINGS LTD., PREVEZON 
17          ALEXANDER, LLC, PREVEZON SOHO USA, 
18          LLC, PREVEZON SEVEN USA, LLC, 
19          PREVEZON PINE USA, LLC, PREVEZON 1711 
20          USA, LLC, PREVEZON 1810 LLC, PREVEZON  
21
 1         2009 USA, LLC, PREVEZON 2011 USA, LLC, 
 2                  
 3                                          Defendants‐Appellants.* 
 4         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 5         FOR APPELLANTS:                  MARK A. CYMROT, Baker & Hostetler LLP, 
 6                                          Washington, D.C. (John W. Moscow, Loura 
 7                                          Alaverdi, Baker & Hostetler LLP, New York, NY, 
 8                                          Seth T. Taube, Richard B. Harper, Baker Botts 
 9                                          LLP, New York, NY, on the brief). 
10                                            
11         FOR APPELLEE:                    PAUL M. MONTELEONI (Justin Anderson, on the 
12                                          brief), Assistant United States Attorneys, for Preet 
13                                          Bharara, United States Attorney for the Southern 
14                                          District of New York, New York, NY.
15         Appeal from orders of the United States District Court for the Southern 
16   District of New York (Thomas P. Griesa, Judge). 
17         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
18   AND DECREED that the appeal is DISMISSED. 
19         Prevezon Holdings Ltd. and affiliates (collectively “Prevezon”) appeal 
20   from the District Court’s November 5, 2014 entry of an amended protective order 
21   restricting, inter alia, the purchase, sale, or transfer of certain Prevezon assets.  
22   We assume the parties’ familiarity with the facts and record of the prior 
23   proceedings, to which we refer only as necessary to explain our decision to 
24   dismiss. 
25         Prevezon argues that the amended protective order functions as an 
26   injunction and is therefore immediately appealable pursuant to 28 U.S.C. 
27   § 1292(a)(1), which provides that “the courts of appeals shall have jurisdiction of 
28   appeals from . . . [i]nterlocutory orders of the district courts of the United States . 

     *
      The Clerk of the Court is respectfully directed to amend the caption of this case 
     as set forth above. 

                                                  2
 1   . . granting, continuing, modifying, refusing or dissolving injunctions, or refusing 
 2   to dissolve or modify injunctions.”  But “§ 1292(a)(1) was intended to carve out 
 3   only a limited exception to the final‐judgment rule.”  Carson v. Am. Brands, Inc., 
 4   450 U.S. 79, 84 (1981).  “[I]n using the word ‘injunctions’ in 28 U.S.C. § 1292(a)(1) 
 5   Congress had in mind traditional orders in equity . . . not those issued under 
 6   statutes providing for preliminary relief.”  Korea Shipping Corp. v. N.Y. 
 7   Shipping Ass’n, 811 F.2d 124, 126 (2d Cir. 1987).  Here, the amended protective 
 8   order was entered pursuant to a statute, 18 U.S.C. § 983(j)(1)(A), which provides 
 9   for preliminary relief in civil forfeiture actions.  As such, the amended protective 
10   order is not appealable as an “injunction” within the meaning of § 1292(a)(1). 
11         Alternatively, Prevezon argues that the amended protective order is 
12   appealable under an exception that is available only when preliminary relief 
13   “effectively shuts down an ongoing business.”  United States v. All Assets of 
14   Statewide Auto Parts, Inc., 971 F.2d 896, 901 (2d Cir. 1992); see also United States 
15   v. Victoria‐21, 3 F.3d 571, 574 (2d Cir. 1993).  But the amended protective order is 
16   not appealable under this “shut down” exception because Prevezon failed to 
17   show that the amended protective order effectively “shut down” its business. 
18         Furthermore, Prevezon’s appeal from the District Court’s denial of a 
19   motion to vacate or modify a prior protective order that was entered on 
20   September 11, 2013, and superseded by the amended protective order, is moot. 
21         Finally, we note that even if we had jurisdiction over this appeal, “[i]t is 
22   our settled practice to allow the district court to address arguments in the first 
23   instance.”  Farricielli v. Holbrook, 215 F.3d 241, 246 (2d Cir. 2000).  The issues 
24   raised in this appeal are pending before the District Court in a fully briefed 
25   motion to dismiss the underlying verified complaint.  Judicial economy is better 
26   served by the District Court expeditiously ruling on that motion. 
                                               3
1         We have considered Prevezon’s remaining arguments and conclude that 
2   they fail to establish jurisdiction over this appeal.  For the foregoing reasons, 
3   Prevezon’s appeal is DISMISSED. 
4                                           FOR THE COURT: 
5                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                              4